Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/03/2022 has been entered.
 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Gall C. Gotfried on 8/26/2022 (see interview summary attached).
The application has been amended as follows: 
Claim 15 amended as follows to be consistent with the amendments to independent Claims 1, 11, and 16 as follows:
15. (Currently Amended) Use of an electronic fuse, ("eFuse"), for protecting a digital isolator having a maximum device junction temperature, wherein the eFuse is configured to remove current flow through the digital isolator based upon a temperature dependency characteristic of the IC transformer and based upon a sensed current through the eFuse exceeding an overcurrent threshold level of the digital isolator, the overcurrent threshold level corresponding to the temperature dependency characteristic, wherein the digital isolator includes an integrated circuit (IC) transformer-based electrical conduction barrier between an input of the digital isolator and an output of the digital isolator.
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-20 allowed.
2.	The following is an examiner’s statement of reasons for allowance: Applicant has amended independent Claims 1, 11, 15, 16 to further limit and distinguish over the prior art of record Lu, to place the application in condition for allowance.
Regarding amended Claim 1, closest prior art of record Lu et al. (US 2010/0302813) discloses a protection device for protecting a digital isolator having a maximum device junction temperature (Figures 1-5, digital isolator comprising 102, 104,106 protected by the circuitry in Figure 2), the protection device comprising: 
an electronic fuse, ("eFuse") (comprising 123, Figure 2), arranged in series with the digital isolator (123 in series with the digital isolator, Figure 2), 
wherein the digital isolator includes an integrated circuit (IC) transformer-based electrical conduction barrier between an input of the digital isolator and an output of the digital isolator (102, 104, 106 comprises a transformer in the electronic circuitry in Figure 2),
wherein the eFuse is configured to remove a current flow through the digital isolator to protect the digital isolator from overheating, the eFuse removing the current flow based upon a sensed current through the eFuse exceeding an overcurrent threshold level that is specified to maintain the digital isolator below the maximum device junction temperature of the digital isolator (sensed current through the 123 is input to comparator 152 output of which is coupled to the gate of eFuse 123 via 124, 154, Figure 2, Paragraphs 21-22, “the switching of transistor 123 is controlled by the output of AND gate 154.  One of the input ports to AND gate 154 is connected to the Q output port of S-R NOR latch 124.  Another input port to AND gate 154 is connected to Over Temperature Protection (OTP) functional unit 156, so that the switching of transistor 123 may be disabled if a measured temperature value exceeds some temperature threshold”).
Lu does not specifically disclose that the effuse removing current being based upon a temperature dependency characteristic of the digital isolator, wherein the eFuse removes the current flow and the overcurrent threshold level corresponding to the temperature dependency characteristic (Lu discloses sensing temperature in addition to the sensing current to remove the current based on a temperature dependency characteristic of the digital isolator).  
Ochi (US 5,596,466) discloses a protection device for protecting a digital isolator having a maximum device junction temperature (Figures 1-8, transformer isolation in Figures 1, 8), the protection device comprising: 
an electronic fuse, ("eFuse") (comprising 11, 12, Figure 2), arranged in series with the digital isolator (11, 12 in series with the digital isolator, Figures 1, 8), 
wherein the digital isolator includes an integrated circuit (IC) transformer-based electrical conduction barrier between an input of the digital isolator and an output of the digital isolator (transformer isolation in Figures 1, 8),
wherein the eFuse is configured to remove a current flow through the digital isolator to protect the digital isolator from overheating, the eFuse removing the current flow based upon a sensed current through the eFuse (comprising current sensor shown in Figures 1, 3, sensing current) exceeding an overcurrent threshold level that is specified to maintain the digital isolator below the maximum device junction temperature of the digital isolator (Figures 1, 3-4). Ochi also, similarly to Lu discloses sensing temperature in addition to the sensing current to remove the current based on a temperature dependency characteristic of the digital isolator )temperature sensor 18 measuring junction temperature, Figures 1, 3-4).
Lu and Ochi does not specifically disclose that the effuse removing current being based upon a temperature dependency characteristic of the digital isolator, wherein the eFuse removes the current flow and the overcurrent threshold level corresponding to the temperature dependency characteristic, in combination with the other limitations of Claim 1, therefore allowable. Claims 2-10 depend from Claim 1. 
Amended Claim 11 basically recites a method corresponding to the protection device of Claim 1.  Therefore, Claim 11 is allowable for the same reasons as for Claim 1.  Claims 12-14.
Amended Claim 15 recites an eFuse for protecting a digital isolator including the allowable feature of Claim 1, therefore allowable for the same reasons as for Claim 1.
Amended Claim 16 basically recites a protection device similarly to Claim 1 combining Claim 2 limitation in the preamble. Therefore, Claim 16 is allowable for the same reasons as for Claims 1-2., Claims 17-20 depend from Claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUCY M THOMAS/Examiner, Art Unit 2836, 8/26/2022                                                                                                                                                                                                        
/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836